DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 06/09/2021 has been fully considered. Applicant’s amendments and the accompanying arguments regarding the incorporation of allowable subject matter of claims 6 and 21 into claims 1 and 14, respectively, have been fully considered and are persuasive.  The rejections of claims 1-5, 7-20, and 22-28 have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-20, and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1 and 14, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the tri-layered spacer stack comprises a first non-magnetic metal layer, a discontinuous, insulating oxide layer, and a second non-magnetic metal layer; in combination with the other recited limitations.  Claims 2-5 and 7-13 depend on claim 1 and claims 15-20 and 22-28 depend on claim 14.
The closest prior art of record is Zhu et al. (US 2017/0256703) which discloses a magnetic memory device including a tri-layered spacer stack DL1/Ru/DL2 in Figure 4.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chia et al. (US 2018/0226569) discloses a similar device including a discontinuous insulating metal oxide layer, 343 in Figure 3, as a single layer. Lee et al. (US 10,580,969) discloses a similar device including a multi-layer spacer layer, 234 in Figure 4. Tang et al. (US 2012/0261776), Huai et al. (US 2014/0015078), Oh et al. (US 2012/0023386) and Iwata et al. (US 9,966,529) disclose related devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897